Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 29, 2016

                                     No. 04-15-00791-CV

                             TALISMAN ENERGY USA, INC.,
                                      Appellant

                                               v.

    MATRIX PETROLEUM, LLC, Matrix Petroleum Holdings, LLC, and JAR Resources
                    Holdings, L.P. (Cross-Appellants),
                                Appellees

                 From the 218th Judicial District Court, La Salle County, Texas
                              Trial Court No. 14-08-00158-CVL
                          Honorable Russel Wilson, Judge Presiding


                                        ORDER
        On July 26, 2016, appellees filed their brief in this accelerated appeal, along with a
motion to dismiss the appeal as moot. It is ORDERED that appellant file a response addressing
the issue of mootness within ten (10) days from the date of this order. The cross-appeal briefing
schedule is suspended pending further order of this court.


                                                    _________________________________
                                                    Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of July, 2016.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court